Citation Nr: 1513705	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-20 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to service connection for a bilateral knee disability. 

3.  Entitlement to service connection for a low back disability, to include as secondary to a bilateral knee disability. 

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities. 

5.  Entitlement to service connection for a stomach disability, to include acid reflux and a hiatal hernia as secondary to service-connected disabilities. 

6.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities. 

7.  Entitlement to service connection for compensation purposes for a dental disability, claimed as tooth discoloration. 

8.  Entitlement to service connection for vision problems. 

9.  Entitlement to service connection for neuropathy of the right upper extremity. 


REPRESENTATION

Veteran represented by:	John Eugene Walus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned Acting Veterans Law Judge at the RO in November 2014.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability, hypertension, a stomach disability, a psychiatric disability, and a dental disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In November 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to service connection for vision problems and neuropathy of the right upper extremity is requested. 

2.  The claim for entitlement to service connection for a bilateral knee disability was initially denied in an August 1978 rating decision.  The Veteran made multiple attempts to reopen his claim.  The Veteran filed a motion to reopen in June 2010.

3.  The evidence received since the last final adjudication is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

4.  A chronic bilateral knee disability did not clearly and unmistakably exist prior to the Veteran's enlistment into active duty service.

5.  The Veteran's bilateral knee disability is etiologically related to active duty service.

6.  Tooth discoloration is not considered a disability for VA compensation purposes.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for vision problems by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for neuropathy of the right upper extremity by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  New and material evidence has been received to reopen service connection for a bilateral knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  Service connection for a bilateral knee disability is warranted.  38 U.S.C.A. §§ 1111, 1131 (West 2014); 38 C.F.R. § 3.303.

5,  As tooth discoloration may not be service connected for VA compensation purposes, the claim on appeal lacks legal merit.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the November 2014 hearing, the appellant withdrew the appeal for entitlement to service connection for vision problems and neuropathy of the right upper extremity.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these claims and they are dismissed.

Claim to Reopen

The claim for entitlement to service connection for a bilateral knee disability was initially denied by the RO in an August 1978 rating decision.  The RO determined that the evidence of record, including service records and an April 1978 Medical Board Evaluation (MEB) report, established that the Veteran's bilateral patella alta, patellofemoral incongruence, and generalized hypermobility of the peripheral joints pre-existed his enlistment into active duty service and were not aggravated beyond the disability's natural progression therein.  The Veteran did not appeal the denial of the claim and the August 1978 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

The Veteran made multiple attempts to reopen his claim since that time.  The Veteran most recently filed to reopen the claim in June 2010.  The evidence received since that decision includes numerous records of VA and private treatment for bilateral knee conditions.  In addition, the Veteran testified in November 2014 that his service records were inaccurate regarding the history of his knee injuries.  Although the RO in its original denial of the claim found that service records recorded a history of knee problems prior to service, the Veteran recently testified that he first injured his knees during boot camp in 1976.  This lay evidence is new as it was not previously considered and is material as it relates to a previously unestablished fact in the claim-the incurrence of a chronic knee condition during active duty service as opposed to its pre-existence.  Thus, new and material evidence has been received and reopening of the claim for entitlement to service connection for a bilateral knee disability is granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  



Reopened Claim

The Veteran contends that service connection is warranted for a bilateral knee disability as it was incurred during active duty service.  The Veteran clearly manifests a current disability: VA clinical records and medical records from a period of incarceration document consistent complaints and treatment for bilateral knee disabilities dating from August 1978.  The medical and lay evidence therefore establishes a current bilateral knee disability. 

The record contains some evidence that the Veteran's bilateral knee condition may have pre-existed his enlistment into active duty in June 1976.  A Veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  

In this case, the Board finds that the presumption of soundness is not rebutted and a chronic knee condition did not clearly and unmistakably exist prior to service.  The Veteran's knees were normal upon examination for enlistment in June 1976 and he denied experiencing any knee problems.  Therefore, a knee disability was not "noted" at enlistment.  Service treatment records establish that the Veteran was seen for many complaints of knee pain dating from November 1976, when he was referred to the orthopedic clinic for complaints of generalized pain in both knees, episodes of patellar dislocation, and possible chondromalacia.  He continued to receive treatment for knee pain and consistently dated the onset of his condition to the latter half of 1976.  In March 1978, he was provided a consultation with an orthopedic surgeon characterized the Veteran's bilateral knee condition as a service-connected disability that did not exist prior to entry into naval service and was incurred in the line of duty.  In an April 1978 MEB report, the Veteran was diagnosed with bilateral patella alta, patellofemoral incongruence, and generalized hypermobility of the peripheral joints that existed prior to his entry into service.  The Veteran was separated from active duty two months later in June 1978.

In order to rebut the presumption of soundness, the record must demonstrate that a disability clearly and unmistakably pre-existed active duty service.  See 38 U.S.C.A. § 1111.  In this case, although the April 1978 MEB report found that the Veteran's condition existed prior to service, the Board cannot conclude that the Veteran's chronic knee disability clearly and unmistakably pre-existed active duty.  There is no medical or lay evidence that the Veteran was treated for a knee condition prior to active service; in fact, the record contains several lay statements received in 1993 indicating that the Veteran had no problems with his knees before enlistment.  A March 1978 orthopedic surgeon also specifically found that the Veteran's knee conditions did not exist prior to his entry into military service.  The conclusion of the MEB is not sufficient to rebut the presumption of soundness, especially as the MEB report does not provide a basis for this conclusion.  The presumption of soundness is not rebutted and the Board must consider the Veteran's claim as one for direct service connection and not aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The evidence establishes a link between the Veteran's current bilateral knee disability and active service.  Service records clearly document the onset of knee pain in November 1976 with continuous complaints and treatment since that time.  Although a physical examination was normal at the June 1978 discharge examination, the Veteran reported having problems with his knees on the accompanying report of medical history.  He also sought treatment for knee pain at a VA facility in August 1978, only two months after his separation from active duty.  He testified during the November 2014 hearing that he experienced constant knee pain since service and the Board finds that this testimony is credible, especially in light of the contents of the service and post-service medical records documenting ongoing knee complaints and treatment.  This evidence is sufficient to establish a link between the Veteran's current disability and active military service.  All three elements of service connection are present and the Board finds that service connection for a bilateral knee disability is warranted. 

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen and grant the claim.  

Due Process Considerations:  Tooth Discoloration

The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to the VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

In the present case, as discussed below, the facts are not in dispute and it is clearly shown that the Veteran does not have a dental disorder for which VA compensation is payable.  Accordingly, neither the duty to afford VCAA notice, nor the duty to assist, applies because the issue presented is solely one of statutory interpretation and the claim must be denied as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  As no reasonable possibility exists that any further factual development would assist in substantiating the claim, should any deficiencies of VCAA notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 

Moreover, because the claim is being denied as a matter of law, no further development of the claim under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (deficiency of VCAA notice is not prejudicial when a benefit could not be awarded as a matter of law); Manning v. Principi, 16 Vet. App. 534 (2002) (holding that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought). 

General due process concerns have been satisfied in connection with the issue herein addressed on the merits, the disposition of which is unfavorable to the Veteran.  See 38 C.F.R. § 3.103 (2014).  The Veteran and his representative have been afforded ample opportunity to present evidence and argument, including the opportunity for a Board hearing.

With respect to the November 2014 Board hearing, the Veteran was provided an opportunity to orally set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.  In this regard, the undersigned specifically discussed that special laws and regulations apply to dental claims.  

Analysis:  Tooth Discoloration

The Veteran seeks service connection for tooth discoloration.  At the November 2014 hearing, the Veteran noted that treatment began on his teeth in service and that he was informed to have the rest of the work performed after service.  He also indicated, however, that during service a nerve was taken out.  His claim is based on subsequent discoloration of a tooth. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue, shown by the evidence to have been incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.381(a).  However, replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381. 

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Note to Diagnostic Code 9913.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54

No matter what the theory of entitlement, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916, such as impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, and limited motion of the temporomandibular articulation.  Compensation is available for loss of teeth only if such is due to loss of substance of the body of the maxilla or mandible.  Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2014); as indicated above, this case has been developed solely on the basis of entitlement to VA compensation based on a grant of service connection.  The Board does not find that it has jurisdiction of or needs to refer the issue of entitlement to service connection for treatment purposes.  See generally Mays v. Brown, 5 Vet. App. 302 (1993).

In this case, the evidence of record is unremarkable for any compensable dental condition.  See 38 C.F.R. § 17.161(a).  That is, there is no diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Further, there is no evidence and the Veteran has not alleged dental trauma in service.  Under the undisputed facts, there is not a dental disability for which compensation is allowed.  Consequently, there is no basis for entitlement to service connection for the Veteran's claimed dental disorder for compensation purposes.  That is, a discolored tooth is not a disability for compensation purposes under the relevant laws and regulations.

Accordingly, as service connection for tooth discoloration is not legally permitted, this claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The claim for entitlement to service connection for vision problems is dismissed.

The claim for entitlement to service connection for neuropathy of the right upper extremity is dismissed.

New and material evidence having been received, reopening of the claim for entitlement to service connection for a bilateral knee disability is granted.

Entitlement to service connection for a bilateral knee disability is granted.

Entitlement to service connection for compensation purposes for a dental disability is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the other claims on appeal.  The Veteran contends that service connection is warranted for a low back disability, hypertension, and stomach and psychiatric disabilities as secondary to the service-connected knee condition.  VA treatment records contain some evidence in support of the claims; in November 1991, a VA provider linked the Veteran's low back condition to compensation from his knee disability and in October 2010, the Veteran's depression was associated with his naval service and injuries.  The Veteran has also alleged that his hypertension and stomach conditions are the result of stress and pain medications used to treat his service-connected orthopedic disability.  As there is some support for his contentions in the medical records, the Board finds that VA examinations are necessary to determine the nature and etiology of the other disabilities on appeal.

In addition, the Veteran, during the hearing, noted that he had applied for disability benefits from the Social Security Administration (SSA) but had been denied.  The AOJ should ensure that there are no relevant records from SSA.
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding service connection for the disabilities on appeal as secondary to any service-connected conditions.

2.  Obtain the Veteran's complete treatment records from all VA facilities for the period beginning April 2011.  The attempts to procure the records must be documented in the claims file.  Any records received pursuant to this request must be associated with the claims file.

3.  Contact SSA and obtain copies of all disability determinations, to include the underlying medical record upon which the determination(s) were made. Copies of all records received must be associated with the Veteran's paper or virtual claims file. All efforts to procure the records must be documented in the claims file.

4.  After completing (1)-3) above, afford the Veteran VA examination(s) to determine the nature and etiology of the claimed low back disability, hypertension, stomach disability, and psychiatric disability.  The Veteran's claims file must be reviewed by the examiner(s) in conjunction with the examination(s).  

All tests and studies deemed necessary by the examiner(s) should be performed.  Based on a review of the claims file, including the service treatment records and the Veteran's own lay history, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the claimed conditions were caused or aggravated by the Veteran's service-connected bilateral knee disability, to include stress and medications associated with knee pain.  

With respect to the low back disability, the examiner should also determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the low back disability is etiologically related to any incident of active duty service, to include the Veteran's complaints of low back pain in March and May 1977 and his reports of near-constant stooping while serving aboard ship.

A complete rationale should be provided for all expressed opinions.

5.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


